Citation Nr: 0946542	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel












INTRODUCTION

The Veteran served on active duty from July 1963 to June 
1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.   The 
case was previously before the Board in March 2008, when it 
was remanded for additional development.


FINDINGS OF FACT

1.  VA audiometric test results from September 2001 show that 
the Veteran had level VIII hearing in his right ear and level 
VII hearing in his left ear.

2.  VA audiometric test results from December 2001 show that 
the Veteran had level VIII hearing in his right ear and level 
VI hearing in his left ear.

3.  VA audiometric test results from April 2009 show that the 
Veteran has level VIII hearing in his right ear and level VII 
hearing in his left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, 
Diagnostic Code (DC) 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in August 2001 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  An additional letter 
was sent to the Veteran in May 2008, and the claim was 
readjudicated in a September 2009 supplemental statement of 
the case.  In light of the denial of the Veteran's claim, no 
effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service and VA treatment records, and provided him 
with a VA examination.  There is no evidence of record 
indicating that the Veteran has received private treatment 
for his hearing loss, and accordingly, no such records could 
be obtained.  Moreover, the RO attempted to substantiate the 
Veteran's claim by scheduling him for a hearing in May 2006; 
however, the Veteran canceled the hearing.  The RO also 
attempted to substantiate the Veteran's claim by scheduling 
him for additional VA examinations in July 2004, July 2009, 
and August 2009 to determine the current severity of his 
bilateral hearing loss, but the Veteran failed to report for 
the July 2004 and July 2009 examinations without providing 
good cause for failure to report, and refused to report to 
the August 2009 examination without providing good cause for 
his refusal to report.  In this regard, the Board notes that 
although VA has a statutory duty to assist the Veteran in 
developing evidence pertinent to a claim, the Veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, the 
Veteran was notified by the Board's March 2008 remand and RO 
letters dated July 15, 2004, July 13, 2009, and July 31, 
2009, that failure to report for any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655.  Accordingly, the Board 
will proceed with the claim based on the evidence of record.  
Id. 

The Board also notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that, in regard to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must also fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this case, although the December 2001 
VA examiner noted that the Veteran had difficulty hearing in 
all listening situations, the examiner did not specifically 
addressed the functional effects caused by the Veteran's 
bilateral hearing loss.  However, the Board finds that the 
Veteran is not prejudiced by these examination results.

In this regard, the Board notes that the Court's rationale 
for requiring an examiner to consider the functional effects 
of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) might be warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the December 2001 VA examiner failed to address the 
functional effect of the Veteran's hearing loss, the Board 
notes that the evidence of record, including the December 
2001 VA examination report, the Veteran's statements in 
support of his claim, and his VA treatment records, 
adequately address this issue.  Therefore, while the December 
2001 VA examination is defective under Martinak, the Board 
finds that no prejudice results to the Veteran insofar as the 
functional effects of his hearing loss are adequately 
addressed by the entirety of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).  
Additionally, the Veteran has not reported for subsequently 
scheduled examinations.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Entitlement to Higher Rating

The Veteran was initially granted service connection for 
bilateral hearing loss in February 1988 and was assigned a 
non-compensable disability rating effective from May November 
22, 1985, to December 17, 1987, and a 10 percent disability 
rating effective from December 18, 1987.  In a May 1997 
rating decision, the RO increased his disability rating to 40 
percent, effective January 16, 1997.  In March 2001, the 
Veteran submitted a claim for an increased rating for his 
hearing loss, claiming that his hearing had worsened such 
that a higher evaluation was warranted.    

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  However, as 
discussed below, because the level of impairment associated 
with the Veteran's bilateral hearing loss has been relatively 
stable throughout the appeal period, the application of 
staged ratings is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations. Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

VA treatment records indicate that the Veteran has sought 
treatment for his hearing loss and hearing aids on numerous 
occasions since 2001.  The Veteran underwent VA audiological 
testing in September 2001, the results of which are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
90
80
80
90
LEFT
70
80
80
80
75

The average pure tone threshold in the Veteran's right ear 
was 85 decibels, and the average pure tone threshold in the 
Veteran's left ear was 79 decibels.  On the Maryland CNC 
test, the Veteran received a score of 56 percent for the 
right ear and 84 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the Veteran with mild to severe sensorineural hearing loss in 
the right ear and moderate to severe sensorineural hearing 
loss in the left ear. 

These results equate to an assignment of level VIII for the 
Veteran's right ear and level III for his left ear, which 
merits a 20 percent rating using Table VI.  
Table VIA is available to the Veteran because his pure tone 
threshold is more than 55 decibels at 1000, 2000, 3000, and 
4000 Hertz.  Using Table VIA, the Veteran's right ear results 
equate to an assignment of level VIII and his left ear 
results equate to an assignment of level VII, which merits a 
40 percent rating.  In this case, Table VIA results in the 
higher numerical evaluation, and accordingly, will be used 
for rating purposes.  Based on these results, the Veteran's 
September 2001 audiologic testing does not warrant an 
evaluation in excess of 40 percent using Table VIA.  

The Veteran was afforded a VA audiological examination in 
December 2001, the results of which are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
90
80
75
95
LEFT
75
75
70
75
75

The average pure tone threshold in the Veteran's right ear 
was 85 decibels.  The average pure tone threshold in the 
Veteran's left ear was 74 decibels.  On the Maryland CNC 
test, the Veteran received a score of 72 percent for the 
right ear and 76 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the Veteran with severe sensorineural hearing loss 
bilaterally, and noted that the Veteran had difficulty 
hearing in all listening situations.  

These results equate to an assignment of level VII for the 
Veteran's right ear and level V for his left ear, which 
merits a 30 percent rating using Table VI.  Again, Table VIA 
is available to the Veteran because his pure tone threshold 
is more than 55 decibels at 1000, 2000, 3000, and 4000 Hertz.  
Using Table VIA, the Veteran's right ear results equate to an 
assignment of level VIII and his left ear results equate to 
an assignment of level VI, which merits a 40 percent rating.  
In this case, Table VIA results in the higher numerical 
evaluation, and accordingly, will be used for rating 
purposes.  Based on these results, the Veteran's December 
2001 audiologic testing does not warrant an evaluation in 
excess of 40 percent using Table VIA.  

During a routine evaluation in August 2005, the Veteran 
reported that he had not been wearing his right hearing aid 
as it had minimal speech benefit, and inquired about new 
hearing aid options.  The doctor reported that the Veteran 
had stable hearing levels bilaterally, with mild to 
profound/severe sensorineural hearing loss.  The Veteran was 
scheduled for a new hearing aid fitting. 

In August 2007, the Veteran underwent a hearing re-check.  
The doctor noted that the Veteran had last had his hearing 
evaluated in 2005, when he was issued new hearing aids.  The 
Veteran stated that he was concerned about his difficulty 
understanding speech.  The doctor reported that there were no 
changes in pure tone or speech recognition results, which 
showed mild to profound sensorineural hearing loss 
bilaterally.  

In December 2007, the Veteran was seen for hearing aid 
repair/reprogramming.  The doctor noted that the Veteran had 
deep-seated hard debris in the left canal, which was likely 
causing the feedback problem with his hearing aid, and 
recommended that the Veteran undergo cerumen removal.  

In December 2008, the Veteran was seen for cerumen impaction.  
His ears were washed, with the cerumen removed from his ear 
canals.  The Veteran reported that his hearing improved after 
the cerumen removal.  

In March 2009, the Veteran reported that his hearing and the 
constant ringing in his ears had worsened.  The doctor noted 
that the Veteran's hearing had last been evaluated in 2007, 
and that he had bilateral hearing aids, although he only wore 
the left aid.  

During an ear evaluation in April 2009, the doctor noted that 
the Veteran's recent audiograms revealed severe bilateral 
hearing loss.  An examination revealed that the Veteran's 
left ear was filled with hard wax, which was removed.  The 
doctor diagnosed the Veteran with severe bilateral deafness.   

Later that month, the Veteran underwent another audiological 
consultation, when he reported that he had been having 
difficulty hearing for several years, but that his hearing 
had recently changed.  The doctor noted that the Veteran had 
been evaluated in 2005 and 2007 for audiological evaluations, 
when he had been diagnosed with mild to severe bilateral 
sensorineural hearing loss.  

The April 2009 VA audiological examination results are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
95
80
75
85
LEFT
70
85
75
75
80

The average pure tone threshold in the Veteran's right ear 
was 84 decibels, and the average pure tone threshold in the 
Veteran's left ear was 79 decibels.  On the Maryland CNC 
test, the Veteran received a score of 65 percent for the 
right ear and 75 percent for the left ear for word 
recognition.  

These results equate to an assignment of level VIII for the 
Veteran's right ear and level VI for his left ear, which 
merits a 40 percent rating using Table VI.  Again, Table VIA 
is available to the Veteran because his pure tone threshold 
is more than 55 decibels at 1000, 2000, 3000, and 4000 Hertz.  
See 38 C.F.R. § 4.86.  Using Table VIA, the Veteran's right 
ear results equate to an assignment of level VIII and his 
left ear results equate to an assignment of level VII, which 
merits a 40 percent rating.  Accordingly, based on the April 
2009 audiologic testing, the Veteran's hearing loss does not 
warrant an evaluation in excess of 40 percent using Table 
VII.  

Finally, in May 2009, the Veteran was seen for a hearing aid 
fitting and orientation.  The doctor noted that both ear 
canals were occluded with cerumen, which was removed.  

Although the Veteran contends that his hearing has worsened 
since 2001, the disability rating schedule is applied 
mechanically based on the results of the audiometric testing.  
In this case, the evidence fails to establish a rating in 
excess of 40 percent at any point during the pendency of this 
appeal.  

As discussed above, based on the evidence of record, the 
Veteran is not entitled to a rating in excess of 40 percent.  
However, the Board also notes that when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b).  As such, due to the Veteran's failure to report 
for examinations in July 2004, July 2009, and August 2009, 
all of which were scheduled in conjunction with his claim for 
an increased rating, his claim must be denied. 

Accordingly, based on the foregoing, the Veteran's claim for 
an increased rating for bilateral hearing loss is denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  


III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing 
loss are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  For these reasons, referral for consideration of 
an extraschedular rating is not warranted in this case.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


